I concur in the result, but not in the reasons given by the majority of the court in reaching the conclusion that there is error in the present case. All of the cases unite upon this test, that where there is no dependency there can be no allowance for support. The record now before us does not show that the husband was financially helpless or in any way dependent upon his wife while living, or upon her estate after her decease, for his support. For this reason, and this alone, I think that there was error in making the allowance in question. *Page 79